

May 7, 2007


Terrell Herring



 
Re:
Amendment to Stock Option Agreement(s) /Restricted Stock Award Agreement(s) and
Employment Agreement



Dear Terry:


As you know, inVentiv Health, Inc. (the “Corporation”) has previously granted to
you certain options (the “Options”) to purchase shares of common stock, $0.001
par value, of the Corporation. As of the date hereof, you are the owner of the
following Options:


Option Number
Option Grant Date
Number of Option Shares
00001770
12/10/2003
20,000
00001895
9/23/2004
150,000
00002202
1/17/2006
33,750
00002586
1/22/2007
31,211



Additionally, you have been awarded restricted shares of common stock, par value
$.001 per share, of the Corporation (the “Restricted Stock”). As of this date
hereof, you have been awarded the following Restricted Stock grants:


Award Number
Award Date
Number of Restricted Shares
00002027
3/9/2005
4,000
00002197
1/17/2006
8,438
00002603*
1/22/2007
14,282
00002625
1/22/2007
14,282



* denotes a performance based grant.


We hereby confirm the following:


1. Section 1(c) of each option agreement/notice of grant relating to the Options
listed above is hereby amended to provide that such Options and the shares of
common stock subject thereto shall immediately vest in the event that your
employment with the Corporation is terminated by the Corporation “Without Cause”
(as defined in Section 5(d) of the Employment Agreement dated April 8, 2002
between you and the Corporation (the “Employment Agreement”)) within six (6)
months following a “Change of Control” (as defined in Section 5(f) of the
Employment Agreement) of the Corporation.


2. Section 3 of each of the notices of grant relating to award numbers 00002027,
00002197, and 00002625 is hereby amended to provide that the shares of
Restricted Stock subject thereto shall immediately vest in the event that your
employment with the Corporation is terminated by the Corporation “Without Cause”
within six (6) months following a “Change of Control” (in each case as so
defined).


3. Section 3 of the notice of grant relating to award number 00002603 is hereby
amended to provide that in the event your employment with the Corporation is
terminated by the Corporation “Without Cause” upon or after six (6) months
following a “Change of Control” (in each case as so defined), a number of shares
of Restricted Stock subject thereto equal to the Target Number (as defined in
such notice of grant) shall immediately vest.



2.  
Continuing Effectiveness of Stock Option Agreements/ Restricted Stock Awards



Except as modified herein, the above-referenced award documentation remains in
full force and effect.



3.  
Amendment to Employment Agreement





This letter shall serve to amend the April 8, 2002 Employment Agreement between
you and the Company, as amended January 1, 2004, June 15, 2004, October 18, 2004
and January 23, 2006 (the "Employment Agreement") in accordance with the
following, which amendment shall be effective as of the date hereof, in the case
of paragraphs a. and f. below, and as of July 1, 2007:



a.  
Duties.

 
The first sentence of Section 2 of the Employment Agreement is hereby amended to
read as follows:
 
The Executive shall serve as the Chief Operating Officer of the Company and
President & CEO of the Company's inVentiv Commercial Services division and shall
perform such duties, functions and responsibilities as are associated with and
incident to that position and as the Company may, from time to time, require of
him. The Executive shall assume responsibility as the Chief Operating Officer of
the Company no later than July 1, 2007.
 

b.  
Base Salary.

 
The first sentence of Section 3(a) of the Employment Agreement is hereby amended
to read as follows:
 
The Company shall pay the Executive a base salary at an annual rate of $425,000
payable at such times and in accordance with the Company's customary payroll
practices as they may be adopted or modified from time to time.
 

c.  
Bonus.

 
The last sentence of Section 3 (c) of the Employment Agreement is hereby amended
to read as follows:


 
If the Executive remains employed through December 31, 2007, the Executive will
be guaranteed a minimum bonus payout of $150,000 for 2007.
 

d.  
Termination Without Cause or for Good Reason.

 
Section 6 (c) of the Employment Agreement is hereby amended to read as follows:
 
(i) If the Executive's employment hereunder is terminated by the Company Without
Cause pursuant to Section 5(a)(iv) above or For Good Reason pursuant to Section
5 (a)(v) the Company shall award the Executive severance benefits, subject to
the terms and conditions of this Agreement and of The Ventiv Health, Inc.
Severance Benefit Plan, if applicable as follows: a lump sum payment of fifty
two (52) weeks of the Executive’s base pay, minus such deductions as may be
required by law or reasonably requested by the Executive to be paid out
immediately. If Executive has not secured a new position with a competitive
company in the Pharma Services arena within 52-weeks from his termination, the
Executive will receive up to an additional twenty six (26) weeks of Executive’s
base pay commencing on the first anniversary of the effective date of the
termination as long as he has not been employed by, or otherwise rendered
services, directly or indirectly, in any capacity to, a company in the pharma
services arena prior to such first anniversary and continues to be refrained
from being so employed or otherwise rendering such services during such
additional 26-week period. The additional twenty six (26) weeks of Executive’s
base pay will be paid bi-weekly, reduced by such deductions as may be required
by law or reasonably requested by the Executive. In order to be eligible to
receive any severance payment pursuant to this paragraph 6(c)(i), the Executive
must sign, prior to receiving such severance payment, a valid release and waiver
of all claims against the Company relating to the executive’s employment or the
termination thereof, in a format to be determined by the Company. No payment
shall be made hereunder until at least eight (8) days following the execution
and delivery by the Executive of the valid release and waiver.
 
(ii) If the Executive, on the one hand and either the Chief Executive Officer or
the President of the Company, on the other, agree in writing that the
Executive's employment shall terminate pursuant to this Section 6(c)(ii), then
(x) the Executive acknowledges that such termination shall be deemed a
resignation without Good Reason and agrees that the Company shall not have any
obligation to pay severance as described in Section 6(c)(i), (y) such
resignation shall be effective on the later of (I) July 1, 2008 and (II) the
expiration of the notice period provided for in Section 6(e) (measured from the
date of such written agreement) and (z) the Company shall award the Executive
termination benefits, subject to the terms and conditions of this Agreement and
of the inVentiv Health, Inc. Severance Benefit Plan, if applicable, as follows:
a lump sum payment of Six (6) months of the Executive’s base pay, minus such
deductions as may be required by law or reasonably requested by the Executive to
be paid out immediately. In order to be eligible to receive any termination
benefit pursuant to this paragraph 6(c)(ii), the Executive must sign, prior to
receiving such termination benefit, a valid release and waiver of all claims
against the Company relating to the executive’s employment or the termination
thereof, in a format to be determined by the Company. No payment shall be made
hereunder until at least eight (8) days following the execution and delivery by
the Executive of the valid release and waiver.
 

e.  
Notice of Resignation

 
The following is added as Section 6 (e) of the Employment Agreement:
 
e. The Executive shall give the Company one (1) months notice prior to any
resignation with the exception of resignation pursuant to Section 6(c)(ii). If
the Executive resigns pursuant to Section 6(c)(ii), the Executive will give the
company two (2) Months notice of the effective date of the resignation.
 
f. Continuing Effectiveness of Employment Agreement
 
Except as modified herein, the Employment Agreement dated April 8, 2002, shall
remain in full force and effect in accordance with their respective terms.
 


Very truly yours,


INVENTIV HEALTH, INC.




By: _/s/ Eran Broshy_________________   
Eran Broshy
Chairman & CEO 




Accepted and agreed to by:__/s/ Terrell
Herring_________  Dated:______________         Terrell Herring